Exhibit 8.2 [Letterhead of McDermott Will & Emery LLP] January 7, 2016 Meredith Corporation 1716 Locust Street Des Moines, IA 50309-3023 Ladies and Gentlemen: We have acted as tax counsel to Meredith Corporation (“ Marigold ”), an Iowa corporation, in connection with the Mergers, as defined in the Agreement and Plan of Merger dated as of September 7, 2015, and as amended from time to time (the “ Merger Agreement ”), by and among Media General, Inc. (“ Montage ”), a Virginia corporation, Montage New Holdco, Inc. (“ New Holdco ”), a Virginia corporation and a direct, wholly owned subsidiary of Montage, Montage Merger Sub 1, Inc. (“
